DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7-8 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to claim 1, in addition to other limitations in the claim, the prior art fails to teach, disclose or render obvious the applicant’s invention as claimed, particularly the feature describing: an image capturing device, installed at the top of a car body, for performing an image data capture of a vehicle nearby to obtain a vehicle's surrounding image; an initial filtering device, coupled to the image capturing device, for receiving the vehicle's surrounding image to execute a wavelet filtering, a Wiener filtering, a median filtering and a Gaussian low-pass filtering of the vehicle's surrounding image simultaneously to obtain a first filtered image, a second filtered image, a third filtered image and a fourth filtered image respectively, while performing a signal-to-noise ratio analysis of the first filtered image, the second filtered image, the third filtered image and the fourth filtered image to obtain a first signal-to-noise ratio, a second signal-to-noise ratio, a third signal-to-noise ratio and a fourth signal-to-noise ratio respectively, and the signal-to-noise ratio with the largest value is selected from the four signal-to-noise ratios as a target signal-to-noise ratio, and the filtered image corresponding to the target signal-to-noise ratio being used as a target filtered image; a signal analysis processing device, coupled to the initial filtering device, for performing a noise component analysis of the target filtered .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gergets et al. (2015/0175052) and Pederson (2002/0071268) discloses an expanded solar alarm lamp, comprising a solar cell component, a solar battery, a main controller, a tube lamp, a circuit board and a PC housing, and the solar cell component being provided for receiving solar energy, and the solar battery being coupled to the solar cell component for storing the solar energy received by the solar cell component and providing the solar energy as an electric power supply to the alarm lamp, and the main controller and the tube lamp being installed on the circuit board, and the PC housing being used for wrapping the circuit board and installed at the top of a car body, and the tube lamp being provided for generating a warning light; wherein the main controller is coupled to the solar battery and the tube lamp for determining whether or not the electric power supply provided by the solar battery is from the xenon tube lamp based on the current stored electricity of the solar battery; but there is no teaching of the allowable subject matter described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        11/2/21